The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-15-2021 has been entered.
The amendment filed on 9-15-2021 is acknowledged. Claim 1 and 10 have been amended. Claims 1, 4-11 and 13-26 are pending. Claims 8 and 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4-7, 9-11 and 13-14 are currently under examination.

Claim Rejections Withdrawn
	The rejection of claims 1, 4-7, 9-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2005/0079157 – IDS filed on 5-18-2017), Kang et al. (U.S. Patent Application Publication U.S. 2012/0237522) and Saha et al. (U.S. Patent Application Publication U.S. 2016/0051597) is withdrawn in light of the amendment thereto.

The rejection of claims 1, 4-7, 9-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication U.S. 2012/0237522) and Saha et al. (U.S. Patent Application Publication U.S. 2016/0051597) is withdrawn in light of the amendment thereto.

New Grounds of Rejection
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-11 and 13-14 are rejected under 35 U.S.C. 102A(a)(1) as being anticipated by Saha et al. (U.S. Patent Application Publication U.S. 2016/0051597).

Saha et al. disclose the use of Clostridium novyi-NT spores to treat solid tumors (see abstract and paragraph [0035]). Saha et al. further disclose that said solid tumors can be solid breast tumors (see paragraph [0033]); that said tumor can be malignant (see paragraphs [0014] and [0123] for example); that the subject can be human (see paragraph [0030] for example); that Clostridium novyi-NT spores can further comprise a co-treatment protocol such as immunotherapy (see paragraph [0050]); that said immunotherapies can include the use of antibodies against CTLA-4 and PD-1 (see paragraphs [0099]-[0100] for example); that said therapies can be administered together or at different times (see paragraph [0051]; and that said administration can be intravenous (see paragraph [0038] for example). Consequently, Saha et al. anticipates all the limitations of the claimed invention.

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Saha et al. (U.S. Patent Application Publication U.S. 2016/0051597) and Korman et al. (WO 2006/121168 – IDS filed on 1-5-2018).

Saha et al. disclose the use of Clostridium novyi-NT spores to treat solid tumors (see abstract and paragraph [0035]). Saha et al. further disclose that said solid tumors can be solid breast tumors (see paragraph [0033]); that said tumor can be malignant (see paragraphs [0014] and [0123] for example); that the subject can be human (see paragraph [0030] for example); that Clostridium novyi-NT spores can further comprise a co-treatment protocol such as immunotherapy (see paragraph [0050]); that said immunotherapies can include the use of antibodies against CTLA-4 and PD-1 (see paragraphs [0099]-[0100] for example); that said therapies can be administered together or at different times (see paragraph [0051]; and that said administration can be intravenous (see paragraph [0038] for example). Consequently, Saha et al. anticipates all the limitations of the claimed invention.
Korman et al. disclose the use of anti-PD-1 and anti-CTLA-4 antibodies to treat cancer (see abstract for example). Korman et al. further disclose that said combination of antibodies can be used to treat breast cancer (see page 68 for example) and can be administered intravenously, intramuscularly, intradermally, intraperitoneally, subcutaneously, spinal or other parenteral administrations (see page 56-57 for example and that said antibodies can be combined with other cancer treatments (see page 70).
It would have been obvious for the skilled artisan obvious for the skilled artisan to use the antibodies of Korman et al. in the methods of Saha et al. in order to take care of the increased efficacy of said associated with the antibody combination disclosed by Korman et al. (see page 89).
One would have had a reasonable expectation of success as Saha et al. disclose the use of Clostridium novyi-NT spores in combination with anti-PD-1 and anti-CTLA-4 antibodies to treat breast cancer. 

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 9, 2022